I. WADIAN was duly returned as a grand juror for the present term; but by reason of a great flood, which had carried off many of the bridges in this county, he did not arrive at the Court until after the grand jury had been impanelled and charged, and had retired to their chamber. After some consultation upon the bench, he was sworn by order of the Court in the usual form; after which the chief justice very briefly charged him to aid the grand jury in their inquiries into any offences committed within the county, and cognizable by this Court, which had been stated in detail to the grand jury in the charge of the Court when they were impanelled ; and he then joined his fellows.